Citation Nr: 0947096	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
status/post excision of bladder carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
April 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

The Veteran's bladder disability has been manifested by 
urinary leakage requiring the use of absorbent material that 
must be changed more than four times per day; renal 
dysfunction has not been shown. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for status/post excision for bladder carcinoma, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.20, 4.115b, Diagnostic Code (DC) 7528 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2009). Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2009). When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2009).

Under DC 7528, a single disability rating of 100 percent is 
warranted for malignant neoplasms of the genitourinary 
system. The Note indicates that the 100 percent disability 
rating shall continue beyond the cessation of surgical, X- 
ray, antineoplastic chemotherapy, or other therapeutic 
procedures with a mandatory VA examination at the expiration 
of six months. Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e). If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

The provisions of DC 7528 reflect that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system, which include bladder 
cancer, should be rated based on voiding dysfunction or renal 
dysfunction, whichever is predominant.  In this case, the 
Veteran has had no recurrent of bladder cancer; hence, the 
Board will consider voiding dysfunction and renal 
dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2009). In this case, VA treatment 
reports indicate that the Veteran is required to change 
absorbent materials more than four times a day, which meets 
the criteria for a 60 percent rating for urinary frequency. 
However, the Board notes that 60 percent is the maximum 
rating authorized under this provision for voiding 
dysfunction. Thus, as he is already in receipt of the maximum 
rating for voiding dysfunction, a higher rating is not 
warranted.

Further, as the competent evidence shows that the Veteran's 
residuals are predominantly manifested by voiding 
dysfunction, a higher rating for renal dysfunction is not 
shown. Of note, the evidence does not show renal dysfunction 
manifested by persistent edema and albuminuria with BUN 40 to 
80mg% or creatinine 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, as required for a rating of 80 
percent.

Specifically, in an October 2003 VA examination report, no 
lethargy, or evidence of edema was shown. Creatinine was 
1.1mg% and BUN was 20.5 mg%. An August 2006 VA examination 
report also found no lethargy, or evidence of edema. 
Creatinine was 0.8mg% and BUN was 14mg%. His urinalysis was 
negative on both examinations and the August 2006 examiner 
indicated that the Veteran's last cystoscopy in April 2005 
found no evidence of a bladder tumor. 

Significantly, the clinical findings did not mention any 
symptoms associated with generalized poor health or of 
decreased function of the kidney or other organ systems. 
Thus, the Board finds that the evidence does not demonstrate 
that a rating in excess of 60 percent for renal dysfunction 
is warranted.

The Board has considered the Veteran's statements that his 
status/post excision of bladder carcinoma is worse.  Of note, 
his complaints all relate to voiding dysfunction.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He is not, 
however, competent to identify a specific level of disability 
of his disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of 
the Veteran's disability has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluation. The medical findings address the criteria under 
which the disability is evaluated. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

In sum, the competent evidence does not show that the 
Veteran's disability warrants an increased rating for any 
period on appeal.  Therefore, the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted. Specifically, there 
is no evidence of hospitalization as a result of his bladder 
disability and no documentation that the bladder disability 
specifically affects his ability to be employed. 

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence. Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, 
adequate. Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted for the claimed 
increased rating. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2003, prior to the initial RO decision that is the 
subject of this appeal. The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) requirements, the Veteran was given 
notice of what type of information and evidence he needed to 
substantiate his claim for an increased rating as this is the 
premise of the claim. It is therefore inherent that the he 
had actual knowledge of the rating element of the claim. In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in August 2007. Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained service treatment evidence. Next, the 
Board finds that the Veteran underwent VA examination in 
October 2003 and August 2006. Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 60 percent for status/post excision for 
bladder carcinoma is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


